UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIAM ESCALERA JR.,

                                 Plaintiff,

                     -against-
                                                               17-CV-4691 (CM)
 SAMARITAN VILLAGE MEN’S SHELTER;
 DEPT OF HOMELESS SERVICES;                                   CIVIL JUDGMENT
 COUNSELOR NELSON BROWN; P.O.
 CLIFF MUELLER; P.O. BRIAN DEVITA;
 P.O. YONG LI,

                                 Defendants.

       Pursuant to the order issued March 6, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    March 6, 2020
           New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
